19-16120-jps   Doc 4   FILED 10/03/19   ENTERED 10/03/19 15:38:48   Page 1 of 10
19-16120-jps   Doc 4   FILED 10/03/19   ENTERED 10/03/19 15:38:48   Page 2 of 10
19-16120-jps   Doc 4   FILED 10/03/19   ENTERED 10/03/19 15:38:48   Page 3 of 10
19-16120-jps   Doc 4   FILED 10/03/19   ENTERED 10/03/19 15:38:48   Page 4 of 10
19-16120-jps   Doc 4   FILED 10/03/19   ENTERED 10/03/19 15:38:48   Page 5 of 10
19-16120-jps   Doc 4   FILED 10/03/19   ENTERED 10/03/19 15:38:48   Page 6 of 10
19-16120-jps   Doc 4   FILED 10/03/19   ENTERED 10/03/19 15:38:48   Page 7 of 10
19-16120-jps   Doc 4   FILED 10/03/19   ENTERED 10/03/19 15:38:48   Page 8 of 10
19-16120-jps   Doc 4   FILED 10/03/19   ENTERED 10/03/19 15:38:48   Page 9 of 10
19-16120-jps   Doc 4   FILED 10/03/19   ENTERED 10/03/19 15:38:48   Page 10 of 10
